DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
	In claim 1, at lines 7-8, the recitation “a first spacer covering opposite sidewalls of the gate structure the sidewalls opposite to each other in a first direction” should be read as – a first spacer covering opposite sidewalls of the gate structure, the sidewalls opposite to each other in a first direction --.
	In claim 19, the term “a first spacer” (line 4) is in-consistent with the term “first spacers” (line 8).
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1, 2, 5, 8-11, 13, 14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chanemougame et al. (US 10,090,193).
	In re claim 1, Chanemougame et al. in Figs. 1A, 1B, 2A, 2B and corresponding text, teach a semiconductor device, comprising:
semiconductor patterns 111/121/131/141 on a substrate 101, the semiconductor patterns 111/121/131/141  spaced apart from each other in a vertical direction perpendicular to an upper surface of the substrate 101, and overlapping in the vertical direction;
a gate structure 151 or 156 on the substrate 101 and the semiconductor patterns 111/121/131/141, at least portion of the gate structure 151 or 156 formed vertically between the semiconductor patterns 111/121/131/141;
a first spacer 108 covering opposite sidewalls of the gate structure 151 or 156, the sidewalls opposite to each other in a first direction (i.e. the lateral direction);
a first semiconductor layer 112a/112b/132a/132b (e.g. p-type doped epitaxial semiconductor layer, col. 7, lines 4-7) covering sidewalls of the semiconductor patterns 111/121/131/141 in the first direction, and surfaces of the first spacer 108 and the substrate 101, the first semiconductor layer 112a/112b/132a/132b having a first concentration of impurities; and
a second semiconductor layer 122a/122b/142a/142b (i.e. n-type doped epitaxial semiconductor layer, col. 7, lines 46-49) on the first semiconductor layer 112a/112b/132a/132b, the second semiconductor layer 122a/122b/142a/142b 

                      
    PNG
    media_image1.png
    409
    578
    media_image1.png
    Greyscale

	In re claim 2, Chanemougame et al. in Figs. 1A, 1B, 2A, 2B and corresponding text, teach that at least portion of the first spacer 108 contacts upper and lower surfaces of each semiconductor pattern 121/141 at edges of the semiconductor pattern 121/141.

	In re claim 5, Chanemougame et al. in Figs. 1A, 1B, 2A, 2B and corresponding text, teach that a maximum width in the first direction X1 of the gate structure 151 or 156 is less than a maximum width in the first direction X1 of each semiconductor pattern 111, 121, 131 or 141.

	In re claim 8, Chanemougame et al. in Figs. 1A, 1B, 2A, 2B and corresponding text, teach that the semiconductor patterns 111/121/131/141 being spaced apart from each other in the vertical direction serve as a semiconductor pattern structure, and a 

	In re claim 9, Chanemougame et al. in Figs. 1A, 1B, 2A, 2B and corresponding text, teach that the first semiconductor layer 112a/112b/132a/132b has a continuously connected shape to cover the sidewalls of the semiconductor patterns 111/131 and the first spacer 108 in the semiconductor pattern structures 111/131 and the substrate 101, and wherein the second semiconductor layer 122a/122b/142a/142b fills a space between the semiconductor pattern structures 111/131 adjacent to each other in the first direction (i.e. the lateral direction).

	In re claim 10, Chanemougame et al. in Figs. 1A, 1B, 2A, 2B and corresponding text, teach that that the gate structure 151 or 156 contacts side surfaces (i.e. top and bottom sides) of semiconductor patterns 111/121/131/141 included in the semiconductor pattern structure 111/121/131/141 in the second direction, and the gate structure 151 or 156 extends in the second direction (i.e. the vertical direction).

	In re claim 11, Chanemougame et al. in Figs. 1A, 1B, 2A, 2B and corresponding text, teach that an outer wall of the first spacer 108 is disposed to be aligned in the vertical direction with the sidewalls of the semiconductor patterns 111/121/131/141.

	In re claim 13, Chanemougame et al. in Figs. 1A, 1B, 2A, 2B and corresponding text, teach that the gate structure 151 or 156 is further formed on an uppermost semiconductor pattern 121 or 141, and further comprising a second spacer 107 on sidewalls in the first direction of the gate structure 151 or 156 formed on the uppermost semiconductor pattern 121 or 141.

	In re claim 14, Chanemougame et al. in Figs. 1A, 1B, 2A, 2B and corresponding text, teach that first spacer 108 includes silicon nitride (col. 15, lines 10-12).

	In re claim 19, Chanemougame et al. in Figs. 1A, 1B, 2A, 2B and corresponding text, teach a semiconductor device, comprising:
semiconductor patterns 111/121/131/141 on a substrate 101, the semiconductor patterns 111/121/131/141 spaced apart from each other in a vertical direction perpendicular to an upper surface of the substrate 101;
a first spacer 108 formed between the semiconductor patterns 111/121/131/141 in the vertical direction, the first spacer 108 contacting upper and lower surfaces of the semiconductor patterns 111/121/131/141 at edges of the semiconductor patterns 111/121/131/141;
a gate structure 151 or 156 on the substrate 101 to fill a first gap defined by the semiconductor patterns 111/121/131/141 and first spacers 108;
a first semiconductor layer 112a/112b/132a/132b covering sidewalls of the semiconductor patterns 111/131 in a first direction, and surfaces of the first spacer 108 and the substrate 101; and
a second semiconductor layer 122a/122b/142a/142b on the first semiconductor layer 112a/112b/132a/132b, the second semiconductor layer 122a/122b/142a/142b having a concentration of impurities different from a concentration of impurities of the first semiconductor layer 112a/112b/132a/132b (col. 21, lines 35-53).

6.	Claims 1, 2, 5, 8-11, 13, 14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 10,714,579).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	In re claim 1
semiconductor patterns 110/210/310 on a substrate 100, the semiconductor patterns 110/210/310 spaced apart from each other in a vertical direction perpendicular to an upper surface of the substrate 100, and overlapping in the vertical direction;
a gate structure 120/130 on the substrate 100 and the semiconductor patterns 110/210/310, at least portion of the gate structure 120/130 formed vertically between the semiconductor patterns 110/210/310;
a first spacer 141 covering opposite sidewalls of the gate structure 120/130, the sidewalls opposite to each other in a first direction X1;
a first semiconductor layer 150 (i.e. a semiconductor pattern) covering sidewalls of the semiconductor patterns 110/210/310 in the first direction X1, and surfaces of the first spacer 141 and the substrate 100, the first semiconductor layer 150 having a first concentration of impurities; and
a second semiconductor layer 155 (i.e. a semiconductor liner) on the first semiconductor layer 150, the second semiconductor layer 155 having a second concentration of impurities different from the first concentration of impurities, because the first semiconductor layer 150 and the second semiconductor layer 155 are formed from different materials (col. 16, lines 54-56), which implies that these two semiconductor layer 150 and 155 have different impurity concentration.

	In re claim 2, Lee et al., in Fig. 25 and corresponding text, teach that at least portion of the first spacer 141 contacts upper and lower surfaces of each semiconductor pattern 110/210/310 at edges of the semiconductor pattern 110/210/310.

                         
    PNG
    media_image2.png
    426
    388
    media_image2.png
    Greyscale

	In re claim 5, Lee et al., in Fig. 25 and corresponding text, teach that a maximum width in the first direction X1 of the gate structure 120/130 is less than a maximum width in the first direction X1 of each semiconductor pattern 110/210/310.

	In re claim 8, Lee et al., in Fig. 25 and corresponding text, teach that the semiconductor patterns 110/210/310 being spaced apart from each other in the vertical direction Z1 serve as a semiconductor pattern structure, and a plurality of semiconductor pattern structures are spaced apart from each other in each of the first direction X1 and a second direction Z1 perpendicular to the first direction X1. (Note:  Fig. 25 is illustrated as an example, the number of the semiconductor patterns 

	In re claim 9, Lee et al., in Fig. 25 and corresponding text, teach that the first semiconductor layer 150 has a continuously connected shape to cover the sidewalls of the semiconductor patterns 110/210/310 and the first spacer 141 in the semiconductor pattern structures 110/210/310 and the substrate 100, and wherein the second semiconductor layer 150 fills a space between the semiconductor pattern structures 110/210/310 adjacent to each other in the first direction X1.

	In re claim 10, Lee et al., in Fig. 25 and corresponding text, teach that the gate structure 120/130 contacts side surfaces (i.e. top and bottom sides) of semiconductor patterns 110/210/310 included in the semiconductor pattern structure 11/210/310 in the second direction Z1, and the gate structure 120 extends in the second direction Z1.

	In re claim 11, Lee et al., in Fig. 25 and corresponding text, teach that an outer wall of the first spacer 141 is disposed to be aligned in the vertical direction Z1 with the sidewalls of the semiconductor patterns 110/210/310.
	
	In re claim 13, Lee et al., in Fig. 25 and corresponding text, teach that the gate structure 120 is further formed on an uppermost semiconductor pattern 310, and further 

	In re claim 14, Lee et al., in Fig. 25 and corresponding text, teach that the first spacer 141 includes at least one of silicon nitride, silicon carbonitride and silicon oxynitride (col. 6, lines 26-28).

	In re claim 19, Lee et al., in Fig. 25 and corresponding text, teach a semiconductor device, comprising:
semiconductor patterns 110/210/310 on a substrate 100, the semiconductor patterns 110/210/310 spaced apart from each other in a vertical direction Z1 perpendicular to an upper surface of the substrate 100;
a first spacer 141 formed between the semiconductor patterns 110/210/310 in the vertical direction Z1, the first spacer 114 contacting upper and lower surfaces of the semiconductor patterns 110/210/310 at edges of the semiconductor patterns 110/210/310;
a gate structure 120 on the substrate 100 to fill a first gap defined by the semiconductor patterns 110/210/310 and first spacers 141;
a first semiconductor layer 150 covering sidewalls of the semiconductor patterns 110/210/310 in a first direction X1, and surfaces of the first spacer 141 and the substrate 100; and
a second semiconductor layer 155 on the first semiconductor layer 150, the second semiconductor layer 155 having a concentration of impurities different .

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 6, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chanemougame et al. (US 10,090,193).
	In re claims 6 and 20, Chanemougame et al. teach that both the first semiconductor layer 112a/112b/132a/132b and the second semiconductor layer 122a/122b/142a/142b are doped with different conductivity type of dopant (col. 7, lines 4-7 and 46-49), but do not expressly that the second semiconductor layer 122a/122b/142a/142b has impurity concentration high than that of the first 

	In re claim 15, Chanemougame et al. teach a semiconductor device, comprising:
a stacked structure formed on a substrate 101, the stacked structure including a semiconductor pattern 111/121/121/141, a gate structure 151 or 156 and a first spacer 108, and the semiconductor pattern 111/121/131/141 and the first spacer 108 being exposed at an outer wall of the stacked structure in a first direction (i.e. the lateral direction) parallel to an upper surface of the substrate 101;
a first semiconductor layer 112a/112b/132a/132b covering the outer wall of the stacked structure in the first direction and covering a surface of the substrate 101, the first semiconductor layer 112a/112b/132a/132b doped with impurities having a first concentration (e.g. p-type doped epitaxial semiconductor layer, col. 7, lines 4-7); and
a second semiconductor layer 122a/122b/142a/142b on the first semiconductor layer 112a/112b/132a/132b, the second semiconductor layer doped with impurities (i.e. n-type doped epitaxial semiconductor layer, col. 7, lines 46-49).


	In re claim 16, Chanemougame et al. teach that a plurality of the stacked structures 151/121/111 and 156/141/131 are arranged to be spaced apart from each other in each of the first direction (i.e. the lateral direction) and a second direction (i.e. the vertical direction), wherein the first semiconductor layer 112a/112b/132a/132b has a continuously connected shape to cover the outer wall of the stacked structures 151/121/111 and 156/141/131 adjacent to each other in the first direction and the surface of the substrate 101 between the stacked structures, and the second semiconductor layer 122a/122b/142a/142b fills a space between the stacked structures 151/121/111 and 156/141/131 adjacent to each other in the first direction.

10.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chanemougame et al. (US 10,090,193) in view of Cheng et al. (US 2019/0214459).
	In re claims 4 and 18, Chanemougame et al. do not teach that the first spacer contacting the gate structure and the semiconductor pattern has a concave rounded shape toward a central portion of the gate structure in the first direction.   
        
    PNG
    media_image3.png
    356
    595
    media_image3.png
    Greyscale

	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the first spacer of Chanemougame with Cheng’s teachings so that the shape of the first spacer becomes concave rounded shape toward the central portion of the gate structure in the first direction.  The motivation for doing so is to reduce parasitic capacitance between the gate structure and the neighboring element (see Cheng, [0029]).
	
Allowable Subject Matter
11.	Claims 3, 7, 12, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 10,090,193.  The improvement comprises: for each semiconductor pattern, a first thickness in the vertical direction of an edge portion of the semiconductor pattern that contacts the first spacer is less than a second thickness in the vertical direction of a portion of the semiconductor pattern not in contact with the first spacer (claim 3); and an outer wall of the first spacer is inwardly recessed from the sidewalls of the semiconductor patterns in the first direction (claim 12).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 10, 2021



/HSIEN MING LEE/